298 F.2d 444
Florence KORMAN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 229.
Docket 27262.
United States Court of Appeals Second Circuit.
Argued February 14, 1962.
Decided February 14, 1962.

Petition to review a decision of the Tax Court of the United States; Arnold Raum, Judge.
Richard B. Dannenberg, of Lipper, Shinn & Keeley, New York City (Aaron Lipper, of Lipper, Shinn & Keeley, New York City, on the brief), for petitioner.
Earl J. Silbert, Atty., Dept. of Justice, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., and Lee A. Jackson and Meyer Rothwacks, Attys., Dept. of Justice, Washington, D. C., on the brief), for respondent.
Before CLARK, SMITH and HAYS, Circuit Judges.
PER CURIAM.


1
Affirmed in open court on the opinion of Judge Raum, 36 T.C. 654.